DETAILED ACTION
This Office action is a response to an application filed on 5/16/2020 wherein claims 1-7 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 5 is objected to because “the amount of data held in the buffer” should read “an amount of data held in the buffer”. Otherwise there is no antecedent basis for the limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101  because the disclosed invention is inoperative and therefore lacks utility.  Claimed invention is inoperative because if data transfer to the host device is impossible, then the transfer controller cannot be configured to transmit, to the host device, notification indicating that there is data to be transferred to the host device, and if the transfer controller is configured to transmit, to the host device, notification indicating that there is data to be transferred to the host device, then data transfer of at least said notification should be possible.

Claim 6 is rejected under 35 U.S.C. 101  because the disclosed invention is inoperative and therefore lacks utility.  Claimed invention is inoperative because a radio communication apparatus cannot perform the operation of storing data addressed to the radio communication apparatus on a side of the radio communication network during a period of the power saving state. Because the radio 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 6 are also rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  See MPEP 2107.01, II.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-5, the limitation “the data" in line 14 of claim 1 renders the claim(s) indefinite because it is unclear which of the two “data" in lines 4 and 12 of claim 1, it refers to, when the two “data" in lines 4 and 12 of claim 1 are different from each other. For the purpose of examination, the two “data" in lines 4 and 12 of claim 1 are interpreted to be the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al. (US 20190141671 A1, hereafter Lau).

Regarding claim 7, Lau discloses a radio communication apparatus (Figs.1,9&11, UE 110) comprising 
a radio communicator (Figs.1,9&11, UE 110) configured to perform radio communication ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services.) with a radio communication network (Fig.1, [0028] [0030] access network 120) according to an LPWA scheme  ([0030] In other implementations, access network 120 may include an LTE Advanced (LTE-A) access network and/or any other advanced network, such as a 5G access network that includes functionality such as … MTC functionality, such as 1.4 MHz wide enhanced MTC (eMTC) channels (also referred to as category Cat-M1), Low Power Wide Area (LPWA) technology such as Narrow Band (NB) IoT (NB-IoT) technology, and/or other types of MTC technology; and/or other types of LTE-A and/or 5G functionality.) and receive data ([0028] data of mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services) from the radio communication network (Fig.1, [0028] [0030] access network 120), 
wherein the radio communicator (Figs.1,9&11, UE 110) is configured to resume the radio communication ([0084] UE device 110 may wake up from PSM at the next TAU interval, as indicated by reference 940, and UE device 110 may send a TAU request 945 to MME 220 (hence UE resumes the radio communication). MME 220 may receive TAU request 945 and provide a TAU response 950 that includes the special wake-up time “X” for UE device 110's next wake-up interval.) after a predetermined time elapses ([0003] a sleep period) after transitioning to a power saving state ([0084] PSM; Note that UE 110 wake up from PSM after a sleep period) in which the radio communication is stopped ([0003] When a UE is in a sleep period (e.g., for either PSM or eDRX), the UE cannot receive data or respond to page requests. Unless an application server (AS) is informed of a UE's active (or wake-up) window, when the AS attempts to send a short message (SM) or other data to a UE in PSM or eDRX, there will be a high likelihood that the UE is sleeping and unable to receive the SM or other data.), and 
(Figs.1,9&11, UE 110) is configured to transmit ([0084] UE device 110 may send a TAU request 945 to MME 220), to the radio communication network (Figs.1-2, [0028] [0030] access network 120 including MME 220), a NAS message (Fig.9, [0084] TAU request 945) that stops or delays ([0083] Using the identity of serving MME 220 from the UDA, SCEF 265 may forward (e.g., a CIR over the T6a interface) the special wake-up time request 915 to MME 220. As indicated by reference 920, MME 220 may receive the forwarded special wake-up time request 915 and confirm that the requested wake-up time (e.g., “X”) is after the next TAU interval for UE device 110. Once confirmed, MME 220 may send a response (e.g., a CIA over the T6a interface) to SCEF 265 that the special wake-up time request is accepted, as indicated by reference 925. [0084] UE device 110 may wake up from PSM at the next TAU interval, as indicated by reference 940, and UE device 110 may send a TAU request 945 to MME 220. [0093] Returning to block 1025, if the special wake-up time is not beyond a current TAU window (block 1025—NO), process 1000 may include rejecting the special wake-up time request (block 1055). For example, if MME 220 determines that UE device 110 is asleep and will not awake before the time indicated in the special wake-up time request, MME 220 will reject the special wake-up time request, sending a rejection response to SCEF 265 (for forwarding to AS 140).; Hence TAU request 945 sent in the next TAU interval before the special wake-up time (i.e., the special wake-up time being beyond a current TAU window) delays transmission of data for a special software update at a special wake-up time. Otherwise, the special wake-up time request is rejected and there is no delayed transmission of data for a special software update at a special wake-up time) transmission of data ([0020] However, there are common instances where the need for an AS to request a special wake-up time for data services would be beneficial. For example, a PSM UE (e.g., an MTC device) may need to wake up for a special software update; Hence transmission of data for a special software update is delayed till a special wake-up time) to the radio communication apparatus (Figs.1,9&11, UE 110), when resuming the radio communication ([0084] UE device 110 may wake up from PSM at the next TAU interval, as indicated by reference 940, and UE device 110 may send a TAU request 945 to MME 220 (hence UE transmits a NAS message (i.e., TAU request 945) when resuming the radio communication). MME 220 may receive TAU request 945 and provide a TAU response 950 that includes the special wake-up time “X” for UE device 110's next wake-up interval.) or after resuming the radio communication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Tanaka (JP 2016218660 A), and in further view of official notice. Tanaka is cited by applicant in IDS filed on 5/16/2020.

Regarding claim 1, Lau discloses a radio communication apparatus (Figs.1,9&11, UE 110), comprising:	 a radio communicator (Figs.1,9&11, UE 110) configured to perform a radio communication ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services.) with a radio (Fig.1, [0028] [0030] access network 120) by an LPWA scheme ([0030] In other implementations, access network 120 may include an LTE Advanced (LTE-A) access network and/or any other advanced network, such as a 5G access network that includes functionality such as … MTC functionality, such as 1.4 MHz wide enhanced MTC (eMTC) channels (also referred to as category Cat-M1), Low Power Wide Area (LPWA) technology such as Narrow Band (NB) IoT (NB-IoT) technology, and/or other types of MTC technology; and/or other types of LTE-A and/or 5G functionality.), receive, from the radio communication network (Fig.1, [0028] [0030] access network 120), data ([0028] data of mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services), and transition ([0002] Power Saving Mode (PSM) and extended Discontinuous Reception (eDRX) are specified by the Third Generation Partnership Project (3GPP) as part of wireless networks' evolution to cater to Internet-of-Things (IoT) and machine-to-machine (M2M) requirements. PSM enables user equipment (UE) to enter a deep-sleep mode for long periods of time after notifying the base station. eDRX allows UEs to have longer sleep periods between a UE's paging checks. Such features reduce the amount of power associated with frequent communication requests normally sent by a base station.) to a power saving state ([0002] Power Saving Mode (PSM) and extended Discontinuous Reception (eDRX)) in which the radio communication is stopped ([0003] When a UE is in a sleep period (e.g., for either PSM or eDRX), the UE cannot receive data or respond to page requests. Unless an application server (AS) is informed of a UE's active (or wake-up) window, when the AS attempts to send a short message (SM) or other data to a UE in PSM or eDRX, there will be a high likelihood that the UE is sleeping and unable to receive the SM or other data.) during a period occurring no data communication ([0003] a sleep period); and	 a transfer controller (Figs.1,9&11, UE 110), 
(Note that the phrase of “wherein a side of the radio communication network stores data addressed to the radio communication apparatus during a period in which the radio communicator is in the power saving state” is not required to be performed by the radio communication apparatus of claim 1 but by a side of the radio communication network. The phrase, therefore, has no patentable weight.  The disclosure of [0064] [0095]-[0110] can be nonetheless referred to as corresponding to the phrase), 
the radio communicator (Figs.1,9&11, UE 110) is configured to receive ([0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) the stored data ([0098] [0099] the downlink SM data buffered by MME220) when the radio communication resumes ([0099] UE device 110 is in a wake-up window, as indicated by reference 1145.) after the transitioning to the power saving state ([0002] [0003] wake-up is after the transitioning to Power Saving Mode (PSM) and extended Discontinuous Reception (eDRX)), and 
wherein when the data ([0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) is received by the radio communicator (Figs.1,9&11, UE 110) is when the radio communicator (Figs.1,9&11, UE 110) resumes the radio communication ([0099] UE device 110 is in a wake-up window, as indicated by reference 1145.).

However, Tanaka discloses a radio communication apparatus (Fig.10, the sensor information transmission apparatus 101) is connected to a host device (Fig.10, sensor 121; Note that the sensor information transmission apparatus 101 is at least communicatively connected with sensor 121); a transfer controller (Fig.10, the sensor information transmission apparatus 101) is configured to transfer ([0198] The maintenance packet MP for the sensor 121 A storing the acquired maintenance information and the sequence number is generated; [0199] Next, the sensor information transmission apparatus 101 transmits the created maintenance packet MP to the sensor 121 A (Step S 312).), to the host device (Fig.10, sensor 121), a data (Fig.10, [0198] [0199] maintenance information) received ([0192] The management device 161 transmits the maintenance information to the sensor 121 A to the sensor information transmission device 101 (Step S 301) (Step S 2).) by the radio communicator (Fig.10, the sensor information transmission apparatus 101); and the transfer controller (Fig.10, the sensor information transmission apparatus 101) is configured to cause a buffer (Fig.5, [0193] the maintenance information holding unit 16 in buffer 11) to hold ([0193] Next, when receiving the maintenance information addressed to the sensor 121 from the management device 161, the sensor information transmission apparatus 101 holds the maintenance information addressed to the received sensor 121 A in the maintenance information holding unit 16 (Step S 4).) the data ([0193] the maintenance information) received by the radio communicator (Fig.10, the sensor information transmission apparatus 101) when data transfer to the host device (Fig.10, sensor 121) is impossible (Fig.10, [0194]Next, when the sleep time has expired in the timer 34, the sensor 121 A starts supplying power to the sensor element 31, the receiving unit 32, the transmission processing unit 33, and the memory 37 (Step S 6).; data transfer to sensor 121 is impossible when sensor is in sleep time) when the data is received by the radio communicator (Fig.10, [0193] Next, when receiving the maintenance information addressed to the sensor 121 from the management device 161, the sensor information transmission apparatus 101 holds the maintenance information addressed to the received sensor 121 A in the maintenance information holding unit 16 (Step S 4).; Hence sensor 121 is in sleep time when the maintenance information is received).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the radio communication apparatus, the radio communicator and the transfer controller of Lau to incorporate the above features as taught by Tanaka in order to avoid data loss when the host device is in sleep time (Tanaka, Fig.10, [0193] [0194]). 
Lau and Tanaka do not explicitly disclose the data received from the radio communication network is transmitted using a UDP.
However, the feature of the data received from the radio communication network being transmitted using a UDP as a transport layer protocol was notoriously well known to a person of ordinary skill in the art at the time the invention was filed (see [0175] of Zeng (US 20170156048 A1) or [0038] of Hishiki et al. (JP 2017041714 A, hereafter Hishiki; Hishiki is cited by Applicant in IDS filed on 5/16/23020), for example); an official notice of the foregoing is hereby taken.  
Applying the well-known feature of the data received from the radio communication network being transmitted using a UDP to the known problem of receiving the data from the radio communication network of Lau and Tanaka in order to obtain the predictable result of the data being transmitted using a UDP as the transport layer protocol would have been obvious.

Regarding claim 5, Lau further discloses wherein the radio communicator (Figs.1,9&11, UE 110) is configured to transmit ([0084] UE device 110 may send a TAU request 945 to MME 220), to the radio communication network (Figs.1-2, [0028] [0030] access network 120 including MME 220), a NAS message (Fig.9, [0084] TAU request 945) that stops or delays ([0083] Using the identity of serving MME 220 from the UDA, SCEF 265 may forward (e.g., a CIR over the T6a interface) the special wake-up time request 915 to MME 220. As indicated by reference 920, MME 220 may receive the forwarded special wake-up time request 915 and confirm that the requested wake-up time (e.g., “X”) is after the next TAU interval for UE device 110. Once confirmed, MME 220 may send a response (e.g., a CIA over the T6a interface) to SCEF 265 that the special wake-up time request is accepted, as indicated by reference 925. [0084] UE device 110 may wake up from PSM at the next TAU interval, as indicated by reference 940, and UE device 110 may send a TAU request 945 to MME 220. [0093] Returning to block 1025, if the special wake-up time is not beyond a current TAU window (block 1025—NO), process 1000 may include rejecting the special wake-up time request (block 1055). For example, if MME 220 determines that UE device 110 is asleep and will not awake before the time indicated in the special wake-up time request, MME 220 will reject the special wake-up time request, sending a rejection response to SCEF 265 (for forwarding to AS 140).; Hence TAU request 945 sent in the next TAU interval before the special wake-up time (i.e., the special wake-up time being beyond a current TAU window) delays transmission of data for a special software update at a special wake-up time. Otherwise, the special wake-up time request is rejected and there is no delayed transmission of data for a special software update at a special wake-up time) transmission of data ([0020] However, there are common instances where the need for an AS to request a special wake-up time for data services would be beneficial. For example, a PSM UE (e.g., an MTC device) may need to wake up for a special software update; Hence transmission of data for a special software update is delayed till a special wake-up time) to the radio communication apparatus (Figs.1,9&11, UE 110), based on the amount of data held in ([0020] Note that the delayed transmission of data for a special software update is based on the fact that data for a special software update not yet being held in the buffer. In other words, the delayed transmission of data for a special software update is based on the amount of data for a special software update held in the buffer being zero).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Tanaka and official notice as applied to claim 1 above, and in further view of Heyman (US 7266612 B1). 

Regarding claim 2, Lau, Tanaka and official notice do not disclose the transfer controller is configured to discard data newly received by the radio communicator while maintaining data already held in the buffer when an amount of data held in the buffer exceeds a threshold determined in accordance with a capacity of the buffer.
However, Heyman discloses a transfer controller is configured to discard data newly received by a communicator (col.3, ll.40-48, discards arriving packets) while maintaining data already held in a buffer (col.3, ll.40-48, As described in detail below, the enhanced overload performance provided by the system 100 is achieved by keeping track of the number of packets in the buffer for each QoS class and discarding new packets from a given class when the current number of packets in that class exceeds a given threshold. The active queue management feature of the present invention discards arriving packets such that an overloaded link interface provides guaranteed bandwidth to QoS classes that share a single buffer.) when an amount of data held in the buffer (col.3, ll.40-48, the number of packets in the buffer) exceeds a threshold (col.3, ll.40-48, a given threshold) determined in accordance with a capacity of the buffer (col.3, ll.40-48, Note that a given threshold cannot be greater than the capacity. Otherwise, packets are not discarded).
(Heyman, col.3, ll.40-48).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Tanaka and official notice as applied to claim 1 above, and in further view of Yamada et al. (US 20140204780 A1, hereafter Yamada). 

Regarding claim 3, Lau, Tanaka and official notice do not disclose the transfer controller is configured to cause the buffer to hold data newly received by the radio communicator while discarding the oldest data held in the buffer, when an amount of data held in the buffer exceeds a threshold determined in accordance with a capacity of the buffer.
However, Boyle discloses the transfer controller is configured to cause the buffer to hold data newly received by the radio communicator while discarding ([0033] [0037] the transmission data is discard from the oldest) the oldest data ([0033] [0037] the oldest transmission data) held in the buffer ([0033] [0037] However, since the transmission data is prevented from being held beyond the capacity of the buffer 33, when the capacity of the buffer 33 is exceeded, the transmission data is discarded in order from the oldest or the lowest in priority.), when an amount of data held in the buffer exceeds a threshold ([0033] [0037] the capacity of the buffer) determined in accordance with a capacity of the buffer ([0033] [0037] when the capacity of the buffer 33 is exceeded).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the transfer controller and the radio communicator of Lau, Tanaka (Heyman, col.3, ll.40-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
4/10/2021